[Cite as McDougald v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-2004.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Jerone McDougald,                                  :

                Plaintiff-Appellant,               :                   No. 20AP-293
                                                                 (Ct. of Cl. No. 2019-1049JD)
v.                                                 :
                                                                 (REGULAR CALENDAR)
Ohio Department of Rehabilitation and              :
Correction,
                                                   :
                Defendant-Appellee.
                                                   :



                                          D E C I S I O N

                                     Rendered on June 15, 2021


                On brief: Jerone McDougald, pro se.

                On brief: Dave Yost, Attorney General, and Gregory Steven
                Young, for appellee.

                            APPEAL from the Court of Claims of Ohio

BROWN, J.
        {¶ 1} Plaintiff-appellant, Jerone McDougald, appeals from a judgment of the Court
of Claims of Ohio granting the Civ.R. 12(B)(1) motion to dismiss of defendant-appellee,
Ohio Department of Rehabilitation and Correction ("ODRC"). For the reasons which
follow, we affirm.
        {¶ 2} Appellant is an inmate in the custody and control of ODRC at the Toledo
Correctional Institution. On October 22, 2019, appellant filed a complaint against ODRC
alleging a claim of negligence. Appellant asserted ODRC breached a duty to permit him to
communicate with family and friends by either telephone or e-mail. Appellant filed a
motion to amend his complaint on November 8, 2019. The Court of Claims denied the
No. 20AP-293                                                                                 2

motion due to appellant's failure to comply with Civ.R. 5, but stated that appellant would
have until December 27, 2019 to file an amended complaint.
       {¶ 3} On November 21, 2019, ODRC filed a motion to dismiss appellant's
complaint pursuant to Civ.R. 12(B)(1) for lack of subject-matter jurisdiction. ODRC
asserted that appellant's complaint presented only constitutional claims which were not
cognizable in the Court of Claims. Appellant responded to ODRC's motion to dismiss on
December 5, 2019.
       {¶ 4} Appellant attempted to file another motion to amend his complaint on
December 23, 2019; however, the motion was mistakenly filed in a different case. On
February 5, 2020, the Court of Claims issued an order stating appellant's motion to amend
would be deemed filed in the case as of February 5, 2020. On March 5, 2020, the court
granted appellant's motion to amend the complaint stating that appellant would have until
March 26, 2020 to file an amended complaint.
       {¶ 5} On April 13, 2020, the court granted ODRC's motion to dismiss the
complaint. The court noted that, although it granted appellant leave to file an amended
complaint, appellant had not filed an amended complaint. The court concluded appellant's
October 22, 2019 complaint asserted constitutional claims which the Court of Claims lacked
subject-matter jurisdiction to address.
       {¶ 6} Appellant appeals, assigning the following sole assignment of error for our
review:
              The trial court failed to address plaintiff's amended complaint
              when it was deemed timely filed.

       {¶ 7} "An appellate court reviews a trial court's decision on a Civ.R. 12(B)(1) motion
to dismiss for lack of subject-matter jurisdiction under a de novo standard of review."
Evans v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 19AP-743, 2020-Ohio-3191, ¶ 7, citing
Pankey v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 13AP-701, 2014-Ohio-2907, ¶ 7. "[A]
court must dismiss for lack of subject-matter jurisdiction if the complaint fails to allege any
cause of action cognizable in the forum." Id., citing Brown v. Levin, 10th Dist. No. 11AP-
349, 2012-Ohio-5768, ¶ 14.
       {¶ 8} Appellant's sole assignment of error asserts the Court of Claims erred by
failing to address his amended complaint. Appellant contends his February 5, 2020 motion
No. 20AP-293                                                                              3

to amend was an amended complaint. The February 5, 2020 motion was titled "Motion to
Amend Complaint" and stated that appellant "would like to amend to add a claim of breach
of contract." (Feb. 5, 2020 Mot. to Amend Compl. at 1.) Appellant did not file a proposed
amended complaint with the motion. The court granted appellant leave to file an amended
complaint by March 26, 2020, but appellant did not file an amended complaint. As
appellant's February 5, 2020 motion was a motion seeking leave to file an amended
complaint, the court did not err by failing to address the motion as an amended complaint.
       {¶ 9} Moreover, even if the court had construed the February 5, 2020 motion as
appellant's amended complaint, the court would have lacked jurisdiction to address it. "As
a court of limited jurisdiction, the Court of Claims has no subject-matter jurisdiction over
alleged violations of claims arising under 42 U.S.C. 1983 or alleged violations of
constitutional rights." Jackson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 19AP-621,
2020-Ohio-1518, ¶ 12, citing Cotten v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 13AP-
935, 2014-Ohio-2619, ¶ 18. In determining whether a court has subject-matter jurisdiction
over a party's claims, "the court must look beyond the language used in the complaint and
examine the underlying nature of the claims." Guillory v. Ohio Dept. of Rehab. & Corr.,
10th Dist. No. 07AP-861, 2008-Ohio-2299, ¶ 11, citing State ex rel. Columbia Gas of Ohio,
Inc. v. Henson, 102 Ohio St.3d 349, 2004-Ohio-3208, ¶ 20.
       {¶ 10} Appellant's February 5, 2020 motion asserted that ODRC breached "the
Global Tel-Link Corporation User Contract and the J-pay user agreement contract" by
denying appellant the ability to communicate with others by telephone or e-mail. (Feb. 5,
2020 Mot. to Amend Compl. at 1.) Appellant asserted that, while "ODRC policy 76 VIS-02"
provided an inmate's phone or e-mail privileges could be revoked due to a rule violation or
a security threat, appellant had neither committed a rule violation nor been classified as a
security threat. (Feb. 5, 2020 Mot. to Amend Compl. at 1.)
       {¶ 11} Thus, the underlying nature of appellant's breach of contract claim was a
claim asserting that ODRC violated its own policy by denying appellant his constitutional
right to communicate with family and friends. See Pruitt v. Ford, W.D.Tenn. No. 17-1134-
JDT-cgc (Aug. 24, 2018) (stating that "[p]risoners have a First Amendment right to
communicate with family and friends, and under certain circumstances the denial of access
to a telephone or writing materials may violate that right"); Washington v. Reno, 35 F.3d
No. 20AP-293                                                                               4

1093, 1100 (6th Cir.1994). Appellant's contention that ODRC prevented him from using
prison phone and e-mail services also concerned the conditions of appellant's confinement.
"[I]nmate complaints regarding the conditions of confinement are treated as claims arising
under [42 U.S.C.] §1983." Guillory at ¶ 12, citing State ex rel. Carter v. Schotten, 70 Ohio
St.3d 89, 91 (1994). Accordingly, the Court of Claims lacked subject-matter jurisdiction
over appellant's breach of contract claim.
       {¶ 12} Furthermore, to the extent appellant's February 5, 2020 motion asserted that
ODRC violated an internal policy by denying appellant access to phone or e-mail services,
"there is no cause of action for an allegation that ODRC violated its own internal rules or
policies." Evans at ¶ 11. Accord Cotten v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 18AP-
240, 2018-Ohio-3392, ¶ 10. See Triplett v. Warren Corr. Inst., 10th Dist. No. 12AP-728,
2013-Ohio-2743, ¶ 10 (stating that, although violations of prison regulations "may be used
to support a claim of negligence," such violations "will not support a cause of action by
themselves").
       {¶ 13} Accordingly, any error by the Court of Claims in failing to address appellant's
February 5, 2020 motion as appellant's amended complaint amounted to harmless error.
See Civ.R. 61; Brother v. Morrone-O'Keefe Dev. Co., LLC., 10th Dist. No. 05AP-161, 2006-
Ohio-1160, ¶ 26, citing Fada v. Information Sys. & Networks Corp., 98 Ohio App.3d 785,
792 (2d Dist.1994) (stating that "[w]hen avoidance of the error would not have changed the
outcome of the proceedings, then the error neither materially prejudices the complaining
party nor affects a substantial right of the complaining party"). Appellant's sole assignment
of error is overruled.
       {¶ 14} Having overruled appellant's sole assignment of error, the judgment of the
Court of Claims of Ohio is affirmed.
                                                                        Judgment affirmed.


                            KLATT and SADLER, JJ., concur.

                                 _________________